Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 5/10/2021 and 8/3/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.  

Response to Arguments
3.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the pending claims.


Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 5, and 9 are rejected under 35 U.S.C 103 as being unpatentable over Fox (US PGPub 2019/0378192) [hereafter Fox] in view of Kanayama (US PGPub 2005/0231357) [hereafter Kana].

6.	As to claims 1, 5, and 9, Fox discloses a system/method/non-transitory CRM (blockchain filtering system 100 with image capturing devices 110 as shown in Figures 1-2) for managing images, the system comprising circuitry (components as shown in Figures 1-2) configured to obtain an image that is captured by an image capture device (camera 210) at an image capture position (camera lens angle) and an image capture time (time-stamp); store the image, the image capture position, and the image capture time; determine a position (beacon area) of a subject (231-234) included in the image based on the image capture position; store index information comprising a target identifier (person of interest dynamic factor) of the subject, the position of the subject (beacon area), and the image capture time (time-stamp) in association with the stored image, when obtaining a search instruction of the image (search criteria), determine index information (dynamic factors) corresponding to the search instruction, and extract 
	It is however noted that Fox fails to particularly disclose determining whether the image capture position is located in an image capture prohibited area and in response to determining that the image capture position is located in the image capture prohibited area, delete the image.
	On the other hand, Kana discloses a system for managing images (as shown in Figures 1-3) that performs determining whether the image capture position (of camera 1 photographing a subject) is located in an image capture prohibited area (outside of predetermined approved area) and in response to determining that the image capture position is located in the image capture prohibited area, delete the image (Paragraphs 0012, 0022, 0061-0064).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include determining whether the image capture position is located in an image capture prohibited area and in response to determining that the image capture position is located in the image capture prohibited area, delete the image as taught by Kana with the system and operational method of Fox because the cited prior art are directed towards capturing images with a camera and determining the position/location of the camera during the image capturing operations and because the claimed limitations are fully disclosed within the cited prior art reference(s) and would enable the combined elements to each perform their disclosed functions while yielding predictable results of deleting images to be captured outside of pre-designated approved areas.

7.	Claims 2-3, 6-7, 10-11 are rejected under 35 U.S.C 103 as being unpatentable over Fox (US PGPub 2019/0378192) [hereafter Fox] and Kanayama (US PGPub 2005/0231357) [hereafter Kana], as applied to claims 1, 5, and 9, and in further view of Sasson (US PGPub 2019/0180105) [hereafter Sasson].

8.	As to claims 2, 6, and 10, it is noted that the combination of Fox and Kana fails to specifically disclose a first image captured at a first image capture time and a second image captured at a second image capture time that is after the first image capture time, and the circuitry is further configured to add new index information for the second image capture time if a subject included in the second image has changed from a subject included in the first image.
	On the other hand, Sasson discloses a system for managing images (as shown in Figure 1) where a first image captured at a first image capture time and a second image captured at a second image capture time that is after the first image capture time, and circuitry is further configured to add new index information (electronic record) for the second image capture time if a subject included in the second image has changed from a subject included in the first image (Paragraphs 0084-0085, 0092-0093, 0097-0099, 0103-0104, 0108-0113, 0150-0152, 0171).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include having a first image captured at a first image capture time and a second image captured at a second image capture time that is after the first image capture time, and the circuitry is further configured to add new index 

9.	As to claims 3, 7, and 11, it is noted that the combination of Fox and Kana fails to particularly disclose the index information comprises a state of the subject, the circuitry is further configured to 27P7S20190344US determine the state of the subject based on the image.
	On the other hand, Sasson discloses a system for managing images (as shown in Figure 1) where index information comprises a state of the subject, the circuitry is further configured to 27P7S20190344US determine the state of the subject based on the image (0134-0136, 0166, 0173, 0199, 0213-0214, 0220).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include index information comprises a state of the subject, the circuitry is further configured to 27P7S20190344US determine the state of the subject based on the image as taught by Sasson with the system, method, and CRM of Fox and Kana because the cited prior art are directed towards systems for managing images captured by image capturing apparatuses and creating index terms for association with captured images and because the claimed limitations are fully disclosed within the cited prior art .

10.	Claims 13-15 are rejected under 35 U.S.C 103 as being unpatentable over Fox (US PGPub 2019/0378192) [hereafter Fox] and Kanayama (US PGPub 2005/0231357) [hereafter Kana], as applied to claims 1, 5, and 9, and in further view of Martensson (US PGPub 2014/0022372) [hereafter Marten].

11.	As to claims 13-15, it is noted that the combination of Fox and Kana fails to particularly disclose the index information comprises a state of the subject, the image is a video including sound, the circuitry is further configured to: determine the state of the subject based on the sound included in the video.
	On the other hand, Marten discloses a system for managing images (as shown in Figures 1-2) that generates index information comprises a state of the subject, and the image is a video including sound, the circuitry is further configured to determine the state of the subject based on the sound included in the video (Paragraphs 0014-0019, 0022, 0024-0026).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include generating index information that comprises a state of the subject, the image is a video including sound, the circuitry is further configured to determine the state of the subject based on the sound included in the video as taught by Marten with the system, method, and CRM of Fox and Kana 

Claims
12.	Claims 4, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664